Citation Nr: 1036193	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for chronic residuals of a 
cold injury of the feet.

3.  Entitlement to service connection for a chronic orthopedic 
disorder of the feet and ankles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran active service from June 1964 to June 1967.   His 
decorations include the award of the Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, 
which, in pertinent part, denied the benefits sought on appeal.

In June 2008, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The issues were previously before the Board in October 2008, at 
which time the Board  issued a decision denying the Veteran's 
claims.  The Veteran appealed the Board's denial of his claims to 
the United States Court of Appeals for Veterans Claims (Court).  
In March 2010, pursuant to a Joint Motion For Vacatur And Remand 
dated earlier that month, the Court vacated and remanded the 
Board's October 2008 decision that had denied the Veteran's 
claims.  The case is now returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran asserts that he has back, ankle, and foot disorders 
that are manifested as a result of his period of active service.  
During his October 2008 hearing, he indicated that he incurred 
frostbite of the feet during maneuvers on a very cold night in 
January 1965 while serving at Fort Bragg in North Carolina.  He 
also contends that he injured his back in April 1967 or May 1967 
during a parachute training jump at Fort Bragg when high winds 
dragged him and slammed him into a tree.  He added that he broke 
his ankles twice while parachuting in the Dominican Republic.
He specifically stated that he had made more than 60 jumps, and 
that he broken his ankles while jumping.  His wife contended that 
she knew him before service, and it was not until after service 
that he had swollen ankles.  The Veteran also related that he had 
been in a motor vehicle accident in 2004 while a Greyhound bus 
driver, reinjuring his back and shoulder.  Both the Veteran and 
his spouse testified that he has experienced a continuity of 
symptomatology since service.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) confirms that the Veteran's 
military occupational specialty was a light weapons infantryman, 
and that he had qualified for the Parachutist Badge.

The Veteran's May 1964 enlistment report of medical history shows 
that he reported that prior to his entrance into service, he 
sustained "sprung feet" in March 1964 while at school.  The 
associated report of medical examination dated in May 1964 shows 
that clinical evaluation of the lower extremities was normal at 
entrance into service.

The Veteran's available service treatment records are negative 
for treatment for the  back, foot, or ankles pursuant to injuries 
from parachuting.  The service treatment records are also 
negative for any cold injuries to the feet.  The service 
treatment records do show treatment for a twisted right ankle, 
incurred while playing basketball in July 1966, and X-rays of the 
right tarsal bones taken in August 1966 show no evidence of a 
fracture.  

The Veteran's separation report of medical examination dated in 
May 1967 shows that upon clinical evaluation, his spine, feet, 
and lower extremities were normal.  In the associated report of 
medical history, the Veteran indicated that he had never had 
recurrent back pain; arthritis or rheumatism; bone, joint, or 
other deformity; or foot trouble.

Following service, VA and private outpatient and hospital 
treatment records dated from 2004 show that the Veteran was 
treated for symptoms associated with variously diagnosed ankle, 
foot, and back disorders.  A March 2004 private medical record 
shows treatment for neck, back, and left ankle pain, attributed 
to the March 2004 bus accident.    

As directed by the Joint Motion For Vacatur And Remand, given the 
above evidence and the Veteran's reports of a continuity of 
symptomatology since service, the Board finds that he must be 
afforded a VA examination to determine whether he has a chronic 
back disorder, chronic residuals of a cold injury of the feet, 
and a chronic orthopedic disorder of the feet and ankles  that 
are consistent with his duties during service, and related to or 
had their onset during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In doing so, the examiner should 
acknowledge the credible reports of the Veteran and his spouse as 
to the inservice manifestations and continuity of symptoms since 
service.

Additionally, as this matter is being remanded for the reasons 
set forth above, any outstanding VA treatment records should be 
obtained.  In this regard, the Board notes that the most recent 
VA outpatient treatment records that are of record are dated in 
2006.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  See 
38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate 
VA medical facilities and attempt to obtain 
medical treatment records pertaining to the 
Veteran that are dated from 2006 to the 
present, to specifically include treatment of 
his back, ankles, and feet.  All records 
obtained should  be associated with the 
Veteran's claims file.

2.  The RO/AMC shall arrange for the Veteran 
to be scheduled for an appropriate VA 
examination so as to ascertain the nature and 
etiology of his asserted chronic back 
disorder, chronic residuals of a cold injury 
of the feet, and chronic orthopedic disorder 
of the feet and ankles.  The entire claims 
file and a copy of this Remand must be made 
available to the examiner, and the 
examination report should include discussion 
of his documented medical history and 
assertions.

All pertinent symptomatology and findings 
must be reported in detail.  Any diagnostic 
tests and studies deemed necessary by the 
examiner are to be undertaken.  

The examiner must record a detailed history 
of inservice back, ankle, and foot injury and 
treatment thereof, and of post-service 
treatment and symptomatology.  After a review 
of the examination findings and the entire 
evidence of record, the examiner must render 
an opinion as to whether it is at least as 
likely as not that any current chronic back 
disorder, chronic residuals of a cold injury 
of the feet, and chronic orthopedic disorder 
of the feet and ankles found on examination 
are etiologically related to the Veteran's 
period of active service, or to any incident 
therein, to include as due to parachute 
jumping and exposure to cold weather.  The 
examiner must also specifically address the 
inservice treatment for a twisted right ankle 
in July 1966.

In doing so, the examiner must acknowledge 
the competent reports of the Veteran and his 
spouse as to the inservice manifestations and 
continuity of symptoms since service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


